Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	Currently, claims 1-13 are pending and under consideration.  
Priority
2.	This application makes reference to subject matter disclosed in Application No. 15/398,297, filed January 4, 2017. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  The specification should be updated to indicate that Application No. 15/398,297 is “now abandoned”. Appropriate correction is required. 
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered. 
4.	The information disclosure statements filed 5/29/20, 11/13/20, 1/26/21, 5/24/21, and 3/31/22 have been considered as to the merits.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I.	Claim(s) 1, 2, 3, 5, 7, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foresta et al. (Archives of Andrology, Journal of Reproductive Systems, Vol.24, No.2, 7/9/09, pages 221-225).
	Foresta et al. disclose methods involving super magnetic polymer microspheres coated with sheep antirabbit IgG (claims 2, 7 and 8).  The coated magnetic microspheres (Dynabeads) are mixed under gentle shaking with freshly ejaculated human sperm (claims 1, 3, 11, and 13). After incubation supernatants are removed by aspiration (separating bound sperm from unbound sperm) and examined for sperm count, progressive motility, and spermatozoa. See page 222- Immunomagnetic Separation Technique.  
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


II.	Claims 4, 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foresta et al. (Archives of Andrology, Journal of Reproductive Systems, Vol.24, No.2, 7/9/09, pages 221-225) in view of Liu (U.S. Patent #8,017,332) and Balhorn (Genome Biology, 2007, Vol.8, No.9, pages 227.1-227.8).
	Please see Foresta et al. as set forth above. Foresta et al. differ from the instant invention in not specifically teaching the utility of an indicator of impaired sperm membrane integrity and/or impaired motility.
	However, Liu teach methods for selectively recovering nucleic acid from a first cell type (sperm) in a sample containing extracellular impurities.  The sample is combined with particles and subjected to a magnetic field that sequesters the cells. Once the cells are separated the cells of the first cell type are lyses and evaluated for DNA content. See abstract and figure 1.  Selective lysis of the first cell type may be carried out by discontinuing the magnetic field and exposing the sequestered cells to a selective lysis buffer for a period time sufficient to lyse the cells.  Column 3 lines 38-41. The lysis buffer includes DTT and SDS. Column 7 lines 9-31. The lysing incubation step can occur at various times periods and temperatures. Column 12 lines 56-63.  
In some embodiments the particles are coated with antibodies to sperm protamine. See column 9 line 64 to column 10 line 20, especially column 10 line 8. The lysate of the first cell type is can be used in downstream assays (amplification, sequencing, or STR analysis) to determine the nucleic acid content or identity. See column 13 lines 17-19.
In regards to a lysis step that is performed prior to sequestration, Liu et al. disclose that in certain embodiments the selective lysis of cells of the first type can precede the sequestration step. For example, see column 3 lines 24-32. Further, various extraction procedures were known and practice in the art before the effective filing date of the claimed invention. In particular, on page 3 the steps of a DNA extraction included a detergent (lysis) prior to sequester (2009). 
Therefore absent evident to the contrary lysing the DNA sample prior to sequestration in an obvious modification routinely practice in the art before the effective filing date of the claimed invention. 
While, Balhorn discloses that protamines are a diverse family of small arginine-rich proteins. They are synthesized by spermatids and bind DNA.  The two protamines found in mammals (P1 and P2) have been widely studied. Both P1 and P2 have been shown to be required for normal sperm function in primates and many rodents. See abstract.  In figure 2, images of native DNA-protamine were obtained from human sperm chromatin. The protamine-bound DNA contained approximately 50,000 bp of DNA coiled into each donut-shaped structure.  Research has demonstrated that changes in the protamine content of sperm chromatin may contribute to male infertility. See page 227.6 – Frontiers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that sperm cells would contain indicator of impaired sperm integrity and/or motility such as a protamine-DNA complex because Liu et al. and Balhorn taught that protamines are synthesized by spermatids and bind DNA.  The two protamines found in mammals (P1 and P2) have been widely studied. Both P1 and P2 have been shown to be required for normal sperm function in primates and many rodents. See abstract. 
One skilled in the art would have been motivated to measure the protamine-DNA complex in sperm as a means to assessing sperm integrity and male fertility. See page 227.6 – Frontiers.

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816
Hoteling


/LISA V COOK/Primary Examiner, Art Unit 1642